Case: 23-1028    Document: 29     Page: 1   Filed: 12/13/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KENNETH L. SANFORD,
                   Plaintiff-Appellant

                             v.

     FRANKLIN, VA, SOUTHAMPTON COUNTY
    ADMINISTRATOR, SELECTIVE INSURANCE
           COMPANY OF AMERICA,
              Defendants-Appellees
             ______________________

                        2023-1028
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 3:21-cv-00046-MHL,
 Judge M. Hannah Lauck.
                 ______________________

 PER CURIAM.
                        ORDER
     Kenneth L. Sanford sued Franklin, VA, the Southamp-
 ton County Administrator, and Selective Insurance Com-
 pany of America in the United States District Court for the
 Eastern District of Virginia for a variety of alleged civil
 rights violations. The case was dismissed with prejudice
 and Mr. Sanford filed a Notice of Appeal, which named the
 “U.S. Court of Appeals for the Federal Circuit.” The notice
 was initially transmitted to the United States Court of
Case: 23-1028      Document: 29        Page: 2     Filed: 12/13/2022




 2                                       SANFORD   v. FRANKLIN, VA



 Appeals for the Fourth Circuit, but, based on Mr. Sanford’s
 notice and his request that his notice be transmitted to us,
 the Fourth Circuit administratively closed that appeal.
 Appeal No. 22-2030, ECF No. 5 at 1 (4th Cir. Oct. 6, 2022).
     We lack jurisdiction over Mr. Sanford’s appeal. This
 court possesses jurisdiction over only certain appeals from
 federal district courts, including cases arising under the
 patent laws, see 28 U.S.C. §§ 1295(a)(1), 1295(a)(4)(C), and
 certain cases against the United States for claims “not ex-
 ceeding $10,000 in amount,” 28 U.S.C. § 1346(a)(2), see 28
 U.S.C. § 1295(a)(2). None of these apply to Mr. Sanford’s
 case.
     When this court lacks jurisdiction over an appeal, it
 shall, “if it is in the interest of justice, transfer such . . . ap-
 peal” to a court “in which the . . . appeal could have been
 brought.” 28 U.S.C. § 1631. Although Mr. Sanford re-
 quests transfer to the United States Court of Appeals for
 the District of Columbia Circuit, there is no basis to con-
 clude this appeal could have been brought there; rather,
 the appropriate appellate court to review a final decision in
 Mr. Sanford’s case, filed in the Eastern District of Virginia,
 is the Fourth Circuit. See 28 U.S.C. §§ 41, 1291. Under
 the circumstances, where there is no charge of another ju-
 risdictional defect, we deem it the better course to transfer
 Mr. Sanford’s appeal to that court.
     Accordingly,
Case: 23-1028     Document: 29    Page: 3    Filed: 12/13/2022




 SANFORD   v. FRANKLIN, VA                                 3



    IT IS ORDERED THAT:
     The appeal and all filings are transferred to the United
 States Court of Appeals for the Fourth Circuit pursuant to
 28 U.S.C. § 1631.
                                    FOR THE COURT

 December 13, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Cout